DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 6-7, 9-16, the prior art of record does not teach the middle mold comprises a first adhesion surface, a sheet supporting surface protruding toward the liquid crystal panel by a first thickness, and a supporting projection protruding toward the liquid crystal panel by a second thickness that is larger than the first thickness and having a second adhesion surface; the sheet supporting surface of the middle mold contacts and supports the diffuser plate, wherein the middle mold further comprises an inserting groove into which a bent portion of the rear chassis is inserted and a fastening groove, and wherein the fastening member passes through a fastening hole of the rear chassis and is inserted into the fastening groove.
Regarding claim 8, the prior art of record does not teach the supporting projection comprises a light reflecting surface within a recess provided in a side of the supporting projection facing the side surface of the diffuser plate, and wherein the light reflecting surface is configured to reflect the light emitted from the light source module towards a back of the display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871